Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


DETAILED ACTION
This is the Final action for application #16/698714, Cushioned Mouse and Desk Pads, filed 11/27/19.  Claims 1-20 are pending, with claims 6-8, 12, 19, and 20 withdrawn.  This Final Office Action is in response to applicant's reply dated 2/18/22. The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office Action.







Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-5, 9, and 11 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by US 4,938,439 to Fried et al. (hereinafter ‘Fried’).

Regarding Claim 1, Fried teaches a cushioned pad (Figure 1), comprising: 
a first layer (upper cover layer 26; Figure 1; col 3, ln 8-11) including an upper surface (outer surface of 26 corresponding to sloped surface 20) configured to provide a working surface on which to use a computer mouse (If pad of Figure 1 was positioned on a desk with layer 12 contacting the desk, the mouse would be capable of being used on sloped section 20 thereby contacting the upper surface of 26); and 
a second layer (resilient body 14; Figure 1; col 3, ln 8-11) positioned below the first layer (14 is located directly below the upper cover layer 26), wherein the second layer (14) is configured to provide cushioning to reduce pressure points on at least a portion of a user's hand, wrist, or forearm during use (‘resilient body’),
wherein the second layer (14) is at least 0.25 inches thick (col 3, ln 39-47 teaching a variable thickness from one end to the other in the range of 5.5 inches to less than .5 Ex parte Masham, 2 USPQ2d 1647 (1987).Therefore, since the structure of Fried meets the structural limitations claimed and is capable of being used with a mouse, Fried anticipates the claim.
	
Regarding Claims 2-4, Fried teaches the cushioned pad of Claim 1, wherein the second layer (14) is at least 0.5 inches thick, or at least 0.75 inches thick, or at least 1.0 inches thick (col 3, ln 39-47 teaching a variable thickness from one end to the other in the range of 5.5 inches to less than .5 inches, so each of the claimed thicknesses fall within the range of thicknesses taught by Fried and would be satisfied at different locations along the Y-axis).  
 
Regarding Claim 5, Fried teaches the cushioned pad of Claim 1, wherein the second layer (14) comprises at least one of a rubberized foam, a general soft foam, a memory foam, a latex foam, and a high density polyurethane foam (col 3, ln 21-24 teaching urethane foam capable of recovering its original shape after extended periods of deformation). 
	
Regarding Claim 9, Fried teaches the cushioned pad of Claim 1, and further teaches comprising a base layer (12) positioned below the second layer (14) and configured to stiffen the pad (‘support member 12’; col 3, ln 16-20).  

Regarding Claim 11, Fried teaches the cushioned pad of Claim 1, wherein the edges of the pad are sewn to join the first and second layers (col 4, ln 17-21). 



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over US 5,228,655 to Garcia et al. (hereinafter ‘Garcia’) in view of US 5,149,051 (Schriner).
	
Regarding Claim 1, Garcia teaches a cushioned pad (Figures 2 and 4), comprising: 
a first layer (upper fabric layer 16; col 4, ln 65-col 5, ln 3) including an upper surface (outer upper surface of 16) configured to provide a working surface on which to use a computer mouse (mouse usable on 12; col 3, ln 22-25) and 

wherein the second layer (foam) extends below the working surface of the first layer (see Figures 1 and 4, where the foam layer extends the full length of the mousepad, including below the working surface of 12).
Garcia does not discuss dimensions so does not specifically teach wherein the second layer is at least 0.25 inches thick. Garcia, does depict the second layer (foam; Figures 2 and 4) being of a greater thickness than the keyboard. Schriner teaches a keyboard having a thickness of 2 inches (col 1, ln 64-65). By viewing Figure 4 of Garcia, if a keyboard has a thickness of 2 inches as taught by Schriner, then the thickness of the second layer of Garcia would be at least 0.25 inches, since as depicted in Garcia (Figure 4), the thickness of the second layer on the right end in Figure 4 is much greater than the thickness of the keyboard, and the thickness of the second layer located below the keyboard is substantially the same thickness as the keyboard, so as depicted the foam thickness has a minimum dimension of substantially 2 inches.  Therefore, it would have been obvious before the effective filing date of the claimed invention to one of skill in the art that since standard keyboard dimensions are known to those of skill in the art, it would have been within routine experimentation and design to determine the optimum 
	
Regarding Claims 2-4, Garcia and Schriner combined teach the cushioned pad of Claim 1, and further teach wherein the second layer is at least 0.5 inches thick, or at least 0.75 inches thick, or at least 1.0 inches thick.  Garcia depicts the second layer (foam; Figures 2 and 4) being of a greater thickness than the keyboard. Schriner teaches a keyboard having a thickness of 2 inches (col 1, ln 64-65). By viewing Figure 4 of Garcia, if a keyboard has a thickness of 2 inches as taught by Schriner, then the thickness of the second layer of Garcia would be at least 0.5, .75, or 1 inches, since as depicted in Garcia (Figure 4), the thickness of the second layer on the right end in Figure 4 is much greater than the thickness of the keyboard, and the thickness of the second layer located below the keyboard is substantially the same thickness as the keyboard, so as depicted the foam thickness has a minimum dimension of substantially 2 inches.  Therefore, it would have been obvious before the effective filing date of the claimed invention to one of skill in the art that since standard keyboard dimensions are known to those of skill in the art, it would have been within routine experimentation and design to determine the optimum thickness of the foam layer so that the hands are placed at the most comfortable angle to use the mouse or keyboard and any vibrations could be damped effectively.

Regarding Claim 5, Garcia and Schriner combined teach the cushioned pad of Claim 1, and Garcia further teaches wherein the second layer comprises at least one of . 
	
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Garcia and Schriner, and further in view of US 2008/0111047 (Abrams).

Regarding Claim 9, Garcia and Schriner combined teach the cushioned pad of Claim 1, but do not specifically teach a base layer positioned below the second layer and configured to stiffen the pad. However, Abrams, which is also drawn to the construction of a mouse pad including a first layer (110; Figure 2) providing a working surface for a mouse, and a second layer (120/140) providing cushioning, further teaches comprising a base layer (150/160/170/180) positioned below the second layer (120/140) and configured to stiffen the pad (160 is a rigid sheet; para [0004], [0006], [0022]).  Therefore, it would have been obvious before the effective filing date of the claimed invention to one of skill in the art to use a base layer with a rigid sheet as taught by Abrams on the bottom of the mousepad of Garcia, since this allows the mousepad to be placed on uneven surfaces and still be usable (Abrams para [0004],[0006]).
	


Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Garcia and Schriner, and further in view of US 5,962,349 to Mizukami et al. (hereinafter ‘Mizukami’).

Regarding Claim 11, Garcia and Schriner combined teach the cushioned pad of Claim 1, but do not specifically teach wherein the edges of the pad are sewn to join the first and second layers. Mizukami, which is also drawn to the construction of mousepads, further teaches that edges of the pad are sewn to join the first and second layers (col 9, ln 11-21, col 12, ln 10-13 ‘ultrasonic sewing machine’). Therefore, it would have been obvious before the effective filing date of the claimed invention to one of skill in the art to sew the edges the mousepad of Garcia in order to provide a high seam strength to prevent the layers from peeling or separating upon repeated loading.

Claims 10, and 13-17 are rejected under 35 U.S.C. 103 as being unpatentable over Garcia, Schriner, and Abrams, and further in view of US 2002/0148933 (Lin).

Regarding Claim 10, Garcia, Schriner, and Abrams combined teach the cushioned pad of Claim 9, and Abrams further teaches wherein the base layer (150/160/170/180) comprises a composite layer comprising a rubber material (180; para [0032]) laminated (via 170; para [0031]) to a stiffener (rigid layer 160; para [0027]). While Abrams teaches that the rigid layer can be substantially any rigid or semi-rigid material such as botanical materials, Abrams does not specifically teach that the 
	

Regarding Claim 13, Garcia teaches a cushioned pad (Figures 2 and 4), comprising: 
a first layer (upper fabric layer 16; col 4, ln 65-col 5, ln 3) including an upper surface (outer upper surface of 16) configured to support a computer mouse during use (mouse usable on 12; col 3, ln 22-25) and a lower surface (surface that faces inwards towards foam), wherein the upper surface provides a working surface on which to use the computer mouse; 
a second layer (foam layer; col 4, ln 35-43 teaching foam; col 3, ln 51-55 teaching the wrist portion and base portion being molded as one piece; Figure 3) positioned below the first layer (below fabric layer 16; col 4, ln 65-col 5, ln 3) and contacting the lower surface, wherein the second layer is configured to provide cushioning to reduce pressure points on at least a portion of a user's hand, wrist, or forearm during use (‘flexible foam’; col 4, ln 35-43),

Garcia does not discuss dimensions so does not specifically teach wherein the second layer is at least 0.25 inches thick. Garcia, does depict the second layer (foam; Figures 2 and 4) being of a greater thickness than the keyboard. Schriner teaches a keyboard having a thickness of 2 inches (col 1, ln 64-65). By viewing Figure 4 of Garcia, if a keyboard has a thickness of 2 inches as taught by Schriner, then the thickness of the second layer of Garcia would be at least 0.25 inches, since as depicted in Garcia (Figure 4), the thickness of the second layer on the right end in Figure 4 is much greater than the thickness of the keyboard, and the thickness of the second layer located below the keyboard is substantially the same thickness as the keyboard, so as depicted the foam thickness has a minimum dimension of substantially 2 inches.  Therefore, it would have been obvious before the effective filing date of the claimed invention to one of skill in the art that since standard keyboard dimensions are known to those of skill in the art, it would have been within routine experimentation and design to determine the optimum thickness of the foam layer so that the hands are placed at the most comfortable angle to use the mouse or keyboard and any vibrations could be damped effectively.
Garcia does not specifically teach a base layer positioned below the second layer, wherein the base layer is configured to provide rigidity for the pad, wherein the first layer is wrapped over the second layer and contacts the base layer to form tapered edges.  

Additionally, Lin, which is also drawn to a layered mousepad further teaches wherein the first layer (upper cover 30) is wrapped over the second layer (cushion layer 40) and contacts the base layer (50/60) to form tapered edges (as depicted in Figure 3 on right end).  Therefore, since Garcia teaches the first layer (fabric cover layer 16) laminated to at least the top and sides of the foam layer (aka ‘wrapped’, col 4, ln 65- col 5, ln 3), it would have been obvious before the effective filing date of the claimed invention to one of skill in the art that the fabric layer of Garcia would wrap any layers included in the mousepad construction (such as the additional base layer taught by Abrams) as taught by Lin and form tapered edges (Lin Figure 3) for aesthetic purposes and so that the seam of the first layer and base layer does not have direct contact with the supporting surface which could cause peeling from constant loading.
	

Regarding Claims 14 and 15, Garcia, Schriner, Abrams, and Lin combined teach the cushioned pad of Claim 13, and further teach wherein the second layer is at least 0.5 inches thick, or at least 1.0 inches thick. Garcia depicts the second layer (foam; Figures 2 and 4) being of a greater thickness than the keyboard. Schriner teaches a keyboard having a thickness of 2 inches (col 1, ln 64-65). By viewing Figure 4 of Garcia, if a keyboard has a thickness of 2 inches as taught by Schriner, then the thickness of the second layer of Garcia would be at least 0.5, or 1 inches, since as depicted in Garcia (Figure 4), the thickness of the second layer on the right end in Figure 4 is much greater than the thickness of the keyboard, and the thickness of the second layer located below the keyboard is substantially the same thickness as the keyboard, so as depicted the foam thickness has a minimum dimension of substantially 2 inches.  Therefore, it would have been obvious before the effective filing date of the claimed invention to one of skill in the art that since standard keyboard dimensions are known to those of skill in the art, it would have been within routine experimentation and design to determine the optimum thickness of the foam layer so that the hands are placed at the most comfortable angle to use the mouse or keyboard and any vibrations could be damped effectively.

Regarding Claim 16, Garcia, Schriner, Abrams, and Lin combined teach the cushioned pad of Claim 13, and Garcia further teaches wherein the second layer comprises at least one of a rubberized foam, a general soft foam, a memory foam, a latex foam, and a high density polyurethane foam (col 4, ln 38-43 teaching various foams such as rubberized foam). 

Regarding Claim 17, Garcia, Schriner, Abrams, and Lin combined teach the cushioned pad of Claim 13, and Abrams further teaches wherein the base layer (150/160/170/180) comprises a rubber material (180; para [0032]) laminated (via 170; para [0031]) to a stiffener (rigid layer 160; para [0027]). While Abrams teaches that the rigid layer can be substantially any rigid or semi-rigid material such as botanical materials, Abrams does not specifically teach that the material is paperboard. However, Lin teaches using a stiffener (50) that is made of paperboard (last line of para [0012] teaching paperboard). Therefore, it would have been obvious before the effective filing date of the claimed invention to one of skill in the art that the rigid layer of Garcia and Abrams combined could be made of paperboard as taught by Lin, since paperboard is readily available and is semi-rigid, thereby allowing the mousepad to be used on uneven surfaces but without adding too much weight to the mousepad. 

	
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Garcia, Schriner, Abrams and Lin, and further in view of Mizukami.

Regarding Claim 18, Garcia, Schriner, Abrams, and Lin combined teach the cushioned pad of Claim 13, but do not teach wherein the edges of the pad are sewn to join the first, second, and base layers. Mizukami, which is also drawn to the construction of mousepads, further teaches that edges of the pad are sewn to join the layers (col 9, ln 11-21, col 12, ln 10-13 ‘ultrasonic sewing machine’). Therefore, it would have been .


Response to Arguments

The Applicant’s arguments have been fully considered but are moot due to new grounds of rejection necessitated by amendment.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Prior art has been listed in the PTO-892 form.
US 7,175,900 (Schaefer), D453,765 (Lewtan), US 5,820,968 (Kurani), and JP 2011/258081 (Kobayashi) all teach layered mousepad constructions where the second layer extends below the working surface of the first layer.


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to INGRID WEINHOLD whose telephone number is (571)272-8822.  The examiner can normally be reached on Monday - Tuesday  7:00 AM - 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/INGRID M WEINHOLD/
Primary Examiner, Art Unit 3632